Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear control of gas flow it for precursor gas or for reactant gas.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timothee Blanquart et al, RSC 3(2013), 1179-1185, here after Blanquart.
Claim 1 is rejected. Blanquart teaches a method for filling a gap, comprising 
introducing a substrate provided with a gap into a reactor chamber (ALD chamber), the gap comprising a proximal part and a distal part, the distal part comprising a distal surface, the proximal part comprising a proximal surface [fig. 8];
executing a plurality of deposition cycles, a deposition cycle comprising a precursor pulse (tetrakisethylmethylamino vanadium) and a reactant pulse (ozone or water), wherein
the precursor pulse comprises introducing a vanadium precursor into the reactor
chamber; and,
the reactant pulse comprises introducing an oxygen reactant into the reactor chamber; thereby selectively depositing a vanadium oxide containing material on the distal surface [fig. 8, Experimental, second paragraph, page 1182 column 1 paragraph 2 lines 1-3].
Claim 2 is rejected as Blanquart teaches vanadium precursor is an organometallic vanadium compound (tetrakisethylmethylamino vanadium).
Claims 7-8 are rejected as Blanquart teaches the oxygen reactant is H2O (water) [ Experimental, second paragraph]
Claim 9 is rejected as Blanquart teaches subsequent deposition cycles are separated by an inter-deposition cycle purge (N2 purge) [ Experimental, second paragraph].
Claim 10 is rejected as Blanquart teaches the precursor pulse and the reactant pulse are separated by an intra deposition cycle purge [Experimental, second paragraph, page 1182 column 1 paragraph 2 lines 1-3].
Claim 11 is rejected as Blanquart teaches the substrate comprises a monocrystalline silicon wafer (Si 001) [Experimental, second paragraph].
Claim 12 is rejected as Blanquart teaches the precursor pulse has a duration of at least 0.7 s [Experimental, second paragraph].
Claim 13 is rejected as Blanquart teaches the intra-cycle purge has a duration of 1 s [Experimental, second paragraph].
Claim 14 is rejected as Blanquart teaches the oxygen reactant pulse has a duration of 1.0s [Experimental, second paragraph].
Claim 16 is rejected as Blanquart teaches the reaction chamber is maintained at a pressure of 3.5 Torr (5 mbarr) [ Experimental, second paragraph].
Claim 17 is rejected as Blanquart teaches the inter-cycle purge lasts for a pre-determined inter-cycle purge time, wherein the reaction chamber is maintained at a pre-determined reaction chamber pressure, and wherein the pre-determined inter-cycle purge time multiplied with the pre-determined reaction chamber pressure equals 5.25 s-Torr(1.5x3.5) [Experimental, second paragraph].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timothee Blanquart et al, RSC 3(2013), 1179-1185, here after Blanquart.
Claim 19 is rejected. Blanquart teaches the limitation of claim 1 and also teaches a system (ALD) comprising: reaction chamber; a precursor gas source comprising a vanadium precursor; a reactant gas source comprising an oxygen reactant. Although does not clearly teaches controlling gas flow, however teaches heating the open boat [experimental second paragraph], which in fact controls the gas flow Blanquart by heating(temperature) of the open boat. Blanquart also teaches reactant is from ozone or water(vapor) generators [experimental second paragraph], which obviously can change the intensity(flow) of the ozone, or has to have a valve to ALD chamber which can control the gas flow. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Timothee Blanquart et al, RSC 3(2013), 1179-1185, here after Blanquart, further in view of Wen-Jen Lee et al, Coatings 8(2018), 431, 1-11, here after Lee.
Claims 3-5 are rejected. Blanquart teaches forming vanadium oxide film with ALD process with vanadium precursor and water, but does not teach the vanadium precursor is vanadium chloride.  Lee teaches forming vanadium oxide film with ALD when the vanadium precursor is VCl4, and reactant is water [title. Materials and Methods]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use method of Blanquart to make vanadium oxide film with VCl4 and water, because it is suitable and alternative precursor for making vanadium oxide film with ALD.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Timothee Blanquart et al, RSC 3(2013), 1179-1185, here after Blanquart, further in view of Erik Ostreng et al, The journal of Phys. Chem., 116(2012) 19444-19450, here after Ostreng.
Claim 6 is rejected. Blanquart teaches forming vanadium oxide film with ALD process with vanadium precursor and ozone, but does not teach the vanadium precursor is vanadium beta- diketonate.  Ostreng teaches forming vanadium oxide film with ALD when the vanadium precursor is vanadium beta- diketonate, and reactant is ozone [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use method of Blanquart to make vanadium oxide film with vanadium beta- diketonate and ozone, because it is suitable and alternative precursor for making vanadium oxide film with ALD.
Claim 15 is rejected. Blanquart teaches forming vanadium oxide film with ALD process with vanadium precursor and ozone, but does not teach inter cycle purge is 2s.  Ostreng teaches forming vanadium oxide film with ALD when the vanadium precursor is vanadium beta- diketonate, and reactant is ozone [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use method of Blanquart to make vanadium oxide film with vanadium beta- diketonate and ozone, because it is suitable and alternative precursor for making vanadium oxide film with ALD. Ostreng also teaches the inter cycle purge is 2s[page 19444 column 2 lines 4-6].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Timothee Blanquart et al, RSC 3(2013), 1179-1185, here after Blanquart, further in view of Kai-Liang Zhang et al, Chinese Patent: 102127372, here after Zhang.
Claim 18 is rejected as Blanquart teaches limitation of claim 1. Although Blanquart does not specifically teaches using the film for making semiconductor devices, however the prior art teaches using vanadium oxide in resistive memories [introduction, second paragraph]. For example, Zhang teaches making a semiconductor device (resistive memory) comprising filled trenches with vanadium oxide [0014-0015]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use method of Blanquart to make semiconductor device of Zhang, because ALD helps conformally filling holes(trenches) to make semiconductor devices.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Timothee Blanquart et al, RSC 3(2013), 1179-1185, here after Blanquart, further in view of Clement Lansalot-Matras et al (U. S. Patent Application: 2016/0307905, here after Matras).
Claims 19-20 are rejected. Blanquart teaches the limitation of claim 1 and also teaches a system (ALD) comprising: reaction chamber; a precursor gas source comprising a vanadium precursor; a reactant gas source comprising an oxygen reactant; and also teaches controlling gas flow by heating the open boat containing vanadium precursor [experimental second paragraph]. Blanquart does not clearly teach controlling reactant gas flow. Matras teaches depositing vanadium oxide film with ALD, and teaches spraying vaporized compositions and reactants with a shower head [0126]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use method of Blanquart where the vanadium precursor and reactant precursor spray from a shower head, because it is suitable to have shower head in ALD chamber for depositing a film. The shower head and valves of it acts as controller for flowing gas.
Claim 20 is rejected for the same reason claim 19 is rejected above. It is to the skill of an ordinary person to provide the vanadium precursor and the oxygen reactant sequentially to the reaction chamber with shower head (because it is ALD process).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712